Stein, J.
Appeal from a judgment of the County Court of Schenectady County (Tomlinson, J.), rendered April 20, 2010, which resentenced defendant following his conviction of the crimes of criminal possession of a controlled substance in the third degree (four counts) and criminal sale of a controlled substance in the third degree (three counts).
Defendant was convicted following a jury trial in 2002 of the crimes of criminal possession of a controlled substance in the third degree (four counts) and criminal sale of a controlled substance in the third degree (three counts). He was thereafter sentenced to an aggregate prison term of 20 to 60 years. On appeal, this Court modified the sentence, resulting in an aggregate sentence of 6 to 21 years in prison (People v McCombs, 18 AD3d 888 [2005]). In 2009, defendant applied for resentencing pursuant to CPL 440.46 and was, upon agreement, resentenced to eight years in prison to be followed by two years of postrelease supervision. Defendant now appeals.
Defendant’s sole contention on appeal is that his resentence is harsh and excessive insofar as it included a two-year period of postrelease supervision. Finding no extraordinary circumstances or abuse of discretion, we decline to reduce the sentence—which was within the permissible statutory range—in the interest of justice (see People v Lerario, 50 AD3d 1396, 1396-1397 [2008], lv denied 10 NY3d 961 [2008]).
*1297Mercure, J.P., Rose, Malone Jr. and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.